EXHIBIT CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (July 30, 2009) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2009. “We are pleased to report that Camden’s second quarter operating results were better than expected,” said Richard J. Campo, Chairman and Chief Executive Officer.“Funds from operations (“FFO”) for the second quarter totaled $0.78 per diluted share, excluding a $0.06 per diluted share non-recurring charge related to early retirement of secured debt which was not included in prior guidance.We are also pleased to announce that we are maintaining the midpoint of both our FFO and same-property net operating income (“NOI”) guidance.” Funds From Operations FFO for the second quarter of 2009 totaled $0.72 per diluted share or $46.6 million, as compared to $0.94 per diluted share or $54.9 million for the same period in 2008.FFO for the six months ended June 30, 2009 totaled $1.60 per diluted share or $98.2 million, as compared to $1.83 per diluted share or $107.2 million for the same period in 2008.FFO for the three and six months ended June 30, 2009 included a $0.06 per diluted share impact from losses related to early retirement of secured debt, partially offset by a $0.02 per share impact from gains related to early retirement of unsecured debt which was included in prior guidance.FFO for the three and six months ended June 30, 2008 included a $0.04 per diluted share impact from gains related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The
